Judgment, Supreme Court, Bronx County (Schlesinger, J.), rendered February 27,1981, convicting the defendant upon his plea of guilty of manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment from 7 to 21 years, unanimously modified, as a matter of discretion, in the interests of justice, to reverse the sentence and to reduce the term to 4 to 12 years and otherwise the judgment is affirmed. The extreme emotional circumstances surrounding the events leading to the crime, and the defendant’s background with no prior involvement with the law, lead us to the conclusion that discretion should be exercised in reducing the term imposed. The defendant is not a hardened or career criminal. Concur — Kupferman, J. P., Sandler, Sullivan and Carro, JJ.